Case 2:21-cv-12770-CCC-JSA Document 16-27 Filed 06/21/21 Page 1 of 3 PageID: 411




                      EXHIBIT J
            Case 2:21-cv-12770-CCC-JSA Document 16-27 Filed 06/21/21 Page 2 of 3 PageID: 412
REGIONAL LEADERSHIP

Board Chair
Steven E. Fineman

Board Vice Chair
Heidi Packer Eskenazi

New Jersey Advisory Board Chair
A. Ross Pearlson
                                    November 23, 2020
Regional Director
Scott Richman

Sr. Regional Coordinator            Mr. Moe Marshall, President
Natalie Madera

OPERATIONS
                                    Colony Board of Directors
Deputy Regional Director            1530 Palisade Ave.
Alexander Rosemberg

Director of Community Affairs
                                    Fort Lee, NJ 07024
Rachel Grinspan

Associate Regional Director
Alana Burman                        Dear Mr. Marshall,
Regional Coordinator
Oriana Capone

DEVELOPMENT                         As you may know, ADL (the Anti-Defamation League) is a leading anti-hate organization
Director of Development and
Leadership
                                    founded in 1913 to stop the defamation of the Jewish people and secure justice and fair
Erin Kuchar
                                    treatment for all. In accordance with our mission, we often assist community members
Director of Major Gifts
Indira Londono                      in informally resolving complaints regarding antisemitism and/or discrimination on the
Associate Director of Development
Janet Diminich
                                    basis of religion, and it is unfortunately in this context that we write to you today.
Associate Director of Development
Kelsey Kiser
                                    We were recently contacted by several Jewish residents of the Colony co-op who are
Associate Director of Development
Jessica Stolzman                    deeply concerned by the Board’s recent decision to stop providing them with essential
Assistant Director of Synagogue
Engagement
                                    religious accommodations during the Jewish Sabbath (often referred to as “Shabbat” or
Hannah Sattler
                                    “Shabbos”). As background, during Shabbat, which runs from sundown on Friday until
Development Coordinator
Jennifer Hwang                      sundown on Saturday, there are many religious restrictions on what observant Jews can
Development Assistant
Amelia Morris
                                    do, including prohibitions on turning on or off any electrically powered device, such as
EDUCATION                           pressing the button of an elevator.
Education Director, NY / NJ
Nicola C. Straker

Assistant Education Director
                                    According to these residents, the Board recently discontinued any use of the building
Kellianne Holland
                                    elevators’ built-in “Shabbos mode” and instructed staff that they will be dismissed if they
Education Director, Albany Office
Beth C. Martinez                    assist observant residents with the elevators moving forward.
Administrative Assistant
Howlatu Sowe

NATIONAL OFFICERS
                                    We do not represent these constituents in this matter, nor are we in a position to verify
National Chair                      the allegations that they have made. However, we find the information that they have
Esta Gordon Epstein

CEO and National Director
                                    shared with us to be extremely troubling, both from a legal and a community relations
Jonathan A. Greenblatt
                                    standpoint. If true, it warrants immediate attention and appropriate remedial action by
Deputy National Director
Kenneth Jacobson                    your Board.

                                    By way of example only, it is our understanding that following the Board’s recent
                                    decision to eliminate its “Shabbos mode” elevator programming, co-op staff were
                                    specifically told not to assist observant Jewish residents with the operation of the
                                    elevators on Shabbat, as they had previously been permitted to do for at least 16 years
                                    prior to installation of new elevators.1 It is our further understanding that,
                                    notwithstanding the forgoing, staff are still permitted to assist residents with the
                                    elevators for secular reasons (i.e., when residents need help because of old age or a
                                    disability, because they are carrying heavy packages, or for any other reason). If this is

                                    1
                                     It has also been reported to ADL that management consistently told prospective residents that Colony
                                    staff would be available to assist them with the elevators on the Sabbath. Indeed, many residents are
                                    attracted to living at the Colony for this very reason.
                                    ADL New York / New Jersey
                                    605 Third Avenue, New York, NY 10158-3560 | t: 212.885.7970 | f: 212.599.6988 | nynj.adl.org
Case 2:21-cv-12770-CCC-JSA Document 16-27 Filed 06/21/21 Page 3 of 3 PageID: 413




            accurate, such a policy would be discriminatory on its face, and likely violate both
            federal and state fair housing laws. At best, it denies observant Jewish residents a
            basic courtesy given to others, preventing them from attending synagogue (shul) on
            Shabbat in accordance with their faith.

            We also remain very concerned about the Board’s alleged continued resistance to
            permitting Shabbos elevator service in the building. While we understand that economic
            concerns, and/or inconvenience to other residents, are relevant considerations when
            contemplating use of a Shabbos elevator, those factors do not appear to be present
            here. Indeed, our understanding is that there has been majority support for the
            Shabbos elevator among the co-op’s shareholders, and a general acknowledgement
            that this type of religious accommodation can help increase property values in the
            building. It is also our understanding that during the brief time that the “Shabbos-mode”
            elevator was functional, Jewish residents made every effort to limit disruptions, for
            example by limiting its use to only a few hours per week, limiting the number of stops
            the elevator would need to make, suggesting that the elevator make stops on the
            highest floor first, and suggesting that the elevator open only in the trash room, rather
            than the hallway, so as not to disturb other residents.

            Nonetheless, the Board reportedly chose to discontinue use of Shabbos elevator
            service after less than a year in operation on the grounds that it was leading to a
            deterioration of the elevator doors and causing an inconvenience to other residents.
            This decision was apparently made even though residents claim that the Board has not
            been able to produce any documentation (or allow an independent consultant to be
            hired) to verify any harm resulting from Shabbos elevator service – either to the
            elevator doors or to other residents themselves.

            At this point, observant Jewish residents who have relied on Shabbos-related
            accommodations at the Colony are being left with few options. And any prospective
            residents who may be interested in the building are being sent a clear message that
            observant Jews are unwelcome.

            We therefore urge the Board to immediately reconsider its actions related to Shabbat
            elevator accommodations. We would be glad to work with you towards a mutually
            acceptable resolution and look forward to your prompt response to this matter.

            Sincerely,




            Scott Richman
            ADL New York / New Jersey Regional Director

            cc: Arthur Bartikofsky
                Cyndy Pirrera

                                                                                                   2
